Exhibit 10.2

 

AMENDMENT NO. 1

 

TO THE

 

AGREEMENT AND PLAN OF MERGER

 

This AMENDMENT NO. 1 (this “Amendment”), dated as of February 6, 2015, to the
Agreement and Plan of Merger (the “Merger Agreement”), dated as of June 25,
2014, is by and among Nabors Industries Ltd., a Bermuda exempted company
(“Navy”), Nabors Red Lion Limited, a Bermuda exempted company (“Red Lion”), C&J
Energy Services, Inc., a Delaware corporation (“Penny”), Nabors CJ Merger Co., a
Delaware corporation (“Merger Sub”) and CJ Holding Co., a Delaware corporation
(“USHC”).

 

WHEREAS, the parties have heretofore entered into the Merger Agreement, which
provides for, among other things, the merger of Merger Sub with and into Penny,
with Penny continuing as the surviving corporation; and

 

WHEREAS, the parties desire to amend certain provisions of the Merger Agreement
and Section 9.12 of the Merger Agreement provides for the amendment of the
Merger Agreement from time to time.

 

NOW, THEREFORE, in consideration of the mutual agreements set forth in the
Merger Agreement and this Amendment, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereby agree as follows:

 

1.              Definitions. Terms used herein and not defined herein shall have
the meanings ascribed thereto in the Merger Agreement.

 

2.              Representations and Warranties of Penny. The first sentence of
Section 4.1(z) of the Merger Agreement is hereby amended and restated in its
entirety as follows:

 

Penny has delivered to Navy a true and complete copy of the Amended and Restated
Commitment Letter dated July 15, 2014, as amended on November 19, 2014 by and
among Penny, Citigroup Global Markets Inc., Bank of America, N.A., Merrill
Lynch, Pierce, Fenner & Smith Incorporated, Wells Fargo Bank, National
Association, WF Investment Holdings, LLC, Wells Fargo Securities, LLC, JPMorgan
Chase Bank, N.A., J.P. Morgan Securities LLC, Capital One, N.A., Capital One
Securities, Inc., Comerica Bank, Amegy Bank National Association, Regions Bank,
Regions Capital Markets, a division of Regions Bank, The Bank of Nova Scotia,
DNB Capital LLC and DNB Markets, Inc. (the “Red Lion Commitment Letter”),
pursuant to which the lenders party thereto have committed, subject to the terms
and conditions set forth therein, to lend the amounts set forth therein to USHC
(the “Red Lion Financing”) for use in connection with the Red Lion Restructuring
and the Note Repayment.

 

3.              Representations and Warranties of Navy. The second sentence of
Section 4.2(b) of the Merger Agreement is hereby amended and restated in its
entirety as follows:

 

Immediately prior to the completion of the Red Lion Restructuring, the
authorized share capital of Red Lion shall be US$8,000,000 consisting of 750
million common shares and 50 million preferred shares.

 

4.              Red Lion Financing. The final sentence of Section 6.13(a) of the
Merger Agreement is hereby amended by replacing the reference to “$938,070,225”
with “$688,070,225”.

 

1

--------------------------------------------------------------------------------


 

5.              Tax Matters. Sections 6.19(a) and 6.19(b) of the Merger
Agreement are hereby amended and restated, and a new Section 6.19(c) is hereby
inserted immediately after Section 6.19(b) (with current Section 6.19(c) being
re-lettered as Section 6.19(d)), as follows:

 

(a)         Restructuring Tax Opinion. Navy and Red Lion, on the one hand, and
Penny, on the other hand, shall cooperate with each other in obtaining, and
shall use their respective reasonable best efforts to obtain, a tax opinion from
Deloitte Tax LLP (“Navy Tax Counsel”) to Navy, Red Lion and Blue, dated as of
the Closing Date, in form and substance reasonably satisfactory to Navy (and any
similar opinion to be attached as an exhibit to the Form S-4), substantially to
the effect that, for U.S. federal income tax purposes, (i) the distribution of
Blue by Nabors Industries, Inc., a Delaware corporation, to Nabors International
Finance Inc., a Delaware corporation (“NIFI”), and (ii) the distribution of Blue
by NIFI to Nabors Blue Shield Ltd., a Bermuda exempted company (the “NIFI
Distribution”), should each qualify as a distribution to which Section 355 of
the Code applies, but, in the case of the NIFI Distribution, subject to the
possible application of Section 355(d) of the Code (the “Restructuring Tax
Opinion”). Each of Navy, Red Lion and Blue shall use its reasonable best efforts
to deliver to Navy Tax Counsel for purposes of the Restructuring Tax Opinion a
“Tax Representation Letter,” dated as of the Closing Date (and, if requested,
dated as of the date the Form S-4 shall have been declared effective by the
SEC), signed by an officer of Navy, Red Lion or Blue, as applicable, and
containing representations of Navy, Red Lion or Blue, as applicable, in each
case, as shall be reasonably necessary or appropriate to enable Navy Tax Counsel
to render the Restructuring Tax Opinion.

 

(b)         Merger Tax Opinion. Navy and Red Lion, on the one hand, and Penny,
on the other hand, shall cooperate with each other in obtaining, and shall use
their respective reasonable best efforts to obtain, a tax opinion from Fried,
Frank, Harris, Shriver & Jacobson LLP (“Penny Tax Counsel”) to Penny, dated as
of the Closing Date, in form and substance reasonably satisfactory to Penny (and
any similar opinion to be attached as an exhibit to the Form S-4), substantially
to the effect that for U.S. federal income tax purposes it is more likely than
not that (i) the Merger qualifies as a reorganization within the meaning of
Section 368(a) of the Code and (ii) Red Lion qualifies as a corporation under
Section 367(a) of the Code with respect to each transfer of property thereto in
connection with the Merger (other than a transfer by a shareholder that would be
a “five-percent transferee shareholder” (within the meaning of Treasury
Regulation Section 1.367(a)-3(c)(5)(ii)) of Red Lion immediately following the
Merger that does not enter into a five-year gain recognition agreement in the
form provided in Treasury Regulation Section 1.367(a)-8(c)) (the “Merger Tax
Opinion”). Each of Navy, Red Lion, Blue and Penny shall use its reasonable best
efforts to deliver to Penny Tax Counsel for purposes of the Merger Tax Opinion a
“Tax Representation Letter,” dated as of the Closing Date (and, if requested,
dated as of the date the Form S-4 shall have been declared effective by the
SEC), signed by an officer of Navy, Red Lion, Blue or Penny, as applicable, and
containing representations of Navy, Red Lion, Blue or Penny, as applicable, in
each case, as shall be reasonably necessary or appropriate to enable Penny Tax
Counsel to render the Merger Tax Opinion.

 

(c)          Gain Recognition Agreements. Promptly following the Closing, Penny
will use its reasonable efforts to identify each 5% transferee shareholder
(within the meaning of Treasury Regulation Section 1.367(a)-3(c)(5)(ii)) and
will advise each 5% transferee shareholder of the requirement to enter into a
“gain recognition agreement” as described in, and in accordance with, Treasury
Regulation 1.367(a)-8 in order to defer recognition of gain, if any, in
connection with the Merger.

 

2

--------------------------------------------------------------------------------


 

6.              Effect of Termination. Section 8.2(b)(i) of the Merger Agreement
is hereby amended and restated in its entirety as follows:

 

(i)             if Navy shall terminate this Agreement pursuant to
Section 8.1(d)(i) or Section 8.1(i), then Penny shall pay the sum of $65 million
(the “Penny Termination Fee”) on the second Business Day following such
termination; provided, however, that if Navy fails to deliver the Red Lion
Required Information to Penny on or before the close of business on March 3,
2015, and Navy terminates this Agreement pursuant to Section 8.1(i), Penny shall
have no obligation to pay, and Navy shall not be entitled to receive, the Penny
Termination Fee.

 

7.              References. Each reference in the Merger Agreement to “this
Agreement,” “hereof,” “hereunder” or words of like import referring to the
Merger Agreement, and all references in the Separation Agreement to “the Merger
Agreement,” shall mean and be a reference to the Merger Agreement as amended by
this Amendment. All references in the Merger Agreement to “the date hereof” or
“the date of this Agreement” shall refer to June 25, 2014.

 

8.              Effect of Amendment. This Amendment shall not constitute an
amendment or waiver of any provision of the Merger Agreement not expressly
amended and or waived herein and shall not be construed as an amendment, waiver
or consent to any action that would require an amendment, waiver or consent
except as expressly stated herein. The Merger Agreement, as amended by this
Amendment, is and shall continue to be in full force and effect and is in all
respects ratified and confirmed hereby.

 

9.              Counterparts; Effectiveness. This Amendment may be executed in
multiple counterparts (any one of which need not contain the signatures of more
than one Party), each of which will be deemed to be an original but all of which
taken together will constitute one and the same agreement. This Amendment, to
the extent signed and delivered by means of a facsimile machine or other
electronic transmission, will be treated in all manner and respects as an
original agreement and will be considered to have the same binding legal effects
as if it were the original signed version thereof delivered in person. At the
request of a Party, the other Party will re-execute original forms thereof and
deliver them to the requesting Party. No Party will raise the use of a facsimile
machine or other electronic means to deliver a signature or the fact that any
signature was transmitted or communicated through the use of facsimile machine
or other electronic means as a defense to the formation of a Contract and each
such Party forever waives any such defense.

 

10.       Other Miscellaneous Terms. The provisions of Article IX of the Merger
Agreement shall apply mutatis mutandis to this Amendment, and to the Merger
Agreement as modified by this Amendment, taken together as a single agreement,
reflecting the terms as modified hereby.

 

[SIGNATURE PAGES FOLLOW]

 

3

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties hereto have caused this Amendment to be
executed by their respective officers thereunto duly authorized, all as of the
date first above written.

 

 

NABORS INDUSTRIES LTD.

 

 

 

 

 

By:

/s/ MARK D. ANDREWS

 

 

Name:

Mark D. Andrews

 

 

Title:

Corporate Secretary

 

 

 

NABORS RED LION LIMITED

 

 

 

 

 

By:

/s/ MARK D. ANDREWS

 

 

Name:

Mark D. Andrews

 

 

Title:

Director

 

 

 

C&J ENERGY SERVICES, INC.

 

 

 

 

 

By:

/s/ JOSHUA E. COMSTOCK

 

 

Name:

Joshua E. Comstock

 

 

Title:

Founder, Chairman of the Board and Chief Executive Officer

 

 

 

NABORS CJ MERGER CO.

 

 

 

 

 

By:

/s/ CLARK WOOD

 

 

Name:

Clark Wood

 

 

Title:

President

 

 

 

CJ HOLDING CO.

 

 

 

 

 

By:

/s/ CLARK WOOD

 

 

Name:

Clark Wood

 

 

Title:

President

 

4

--------------------------------------------------------------------------------